DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2021 and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments, see pages 7-13, filed 10/21/2021, with respect to claims 77-96 have been fully considered and are persuasive.  The rejection of claims 77-96 has been withdrawn.

Allowable Subject Matter
Claims 77-96 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 77-96 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended 
Cox (US 2004/0225865) discloses an integrated database indexing system includes a database containing data and a query source communicably connected to the database; a query router connected to the query source communicates with an index engine; the index engine accesses an index associated with the data in said database; when query source communicates a command to the query router, the query router communicates the command to the index engine such that the index engine identifies result data in the data contained by the database; 
Douceur (US 6,067,547) discloses dynamically expanding and contracting internal hash tables without causing significant variance in record insertion times; and
Peters (US 6,292,795) discloses accessing data from a dynamic database to which data elements can be added and from which data elements can be deleted such that the data volume (and not just data values) can change over time. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.